DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.

Response to Amendment
The Amendment filed on 3/28/2022 has been entered. Claims 1-4 and 6-12 remain pending in the application. 

Claim Objections
Claims 1-4 and 12 are objected to because of the following informalities:  Claims 1 and 12 should start with “A cartridge” and claims 2-4 should start with “The cartridge.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "preferably" in lines 3 and 13 render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12 recites “the flat bottom surface of said at least one reaction well comprises an area coated with at least one chemical or biological agent, said coated area being offset from the flat bottom surface.” However, this is unclear as to how the flat bottom surface comprises an area which is coated and at the same time the area which is coated being offset from the flat bottom surface, thereby seeming to contradict the location of the coated area. This recitation is seeming to say that the coated area is on the flat bottom surface and at the same time not being on the flat bottoms surface (offset from the flat bottom surface). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2009/0088336, hereinafter Burd in view of United States Patent No. 4,704,255, hereinafter Jolley and United States Application Publication No. 2012/0132288, hereinafter Weitz.
Regarding claim 1, Burd teaches a cartridge (item 200) with a housing (item 220) and at least one reaction well (item 210) for a chemical or a biological assay arranged in an outside surface of said housing (intended use MPEP § 2114 (II)), said at least one reaction well having a bottom surface (figure 2), preferably coated with at least one chemical or biological binding agent suitable to bind to a component to assay the presence of a component in a probe (this limitation is “preferably” and therefore is not required), said cartridge further comprising at least one storage vessel (item 212) arranged in said housing (figure 2), characterized in that wherein said at least one storage vessel comprises a reagent solution, wash solution and/or or dilution solution in a quantity which is sufficient to carry out the assay in said at least one reaction well (intended use MPEP § 2114 (II)), the number of storage vessels of said cartridge being chosen such that all reagent solutions, wash solutions and/or or dilution solutions needed to carry out the assay in said at least one reaction well are present in said cartridge (intended use MPEP § 2114 (II)), wherein said cartridge further comprises a waste tank (the bottom of item 220, paragraph [0074]) arranged beneath said at least one reaction well (figure 2).
Burd fails to teach said at least one reaction well comprising at least one opening on the bottom surface with which the reaction well may be selectively brought into fluid communication with said waste tank preferably through actuation means.
Jolley teaches an assay cartridge which has a waste reservoir (Jolley, item 76) below wells (Jolley, item 39) and a hole (Jolley, item 40) in the bottom surface of each well with a filter membrane (Jolley, item 71) covering the hole and the reduction of pressure in the waste reservoir relative to the pressure over the wells will cause fluid in the wells to pass through the filter membrane and into the waste reservoir (Jolley, column 7, lines 2-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an opening on the bottom surface of the reaction well because it would allow for a filter to be placed over the hole and a reduction of pressure in the waste reservoir relative to the pressure over the wells will cause fluid in the wells to pass through the filter membrane and into the waste reservoir (Jolley, column 7, lines 2-9).
Burd and Jolley fail to teach a duct leading to towards said at least one waste tank and an outflow allowing the discharge of a liquid into said at least one waste tank, wherein a diameter of said duct constantly increases from the opening towards said outflow.
Weitz teaches a discharging system which has a duct which extends from a discharging system in which the channel expands relative to the direction of flow so that the fluid does not adhere to the channel walls and forms droplets instead (Weitz, paragraph [0099]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a duct which extends towards the waste tank with the diameter of the duct constantly increases from the opening toward the outflow because it would ensure that fluid does not adhere to the channel walls and forms droplets instead (Weitz, paragraph [0099]).


Claims 1, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burd in view of United States Application Publication No. 2005/0238543, hereinafter Giblin and Weitz.
Regarding claims 1, 3 and 4, Burd teaches a cartridge (item 200) with a housing (item 220) and at least one reaction well (item 210) for a chemical or a biological assay arranged in an outside surface of said housing (intended use MPEP § 2114 (II)), said at least one reaction well having a bottom surface (figure 2), preferably coated with at least one chemical or biological binding agent suitable to bind to a component to assay the presence of a component in a probe (this limitation is “preferably” and therefore is not required), said cartridge further comprising at least one storage vessel (item 212) arranged in said housing (figure 2), characterized in that wherein said at least one storage vessel comprises a reagent solution, wash solution and/or or dilution solution in a quantity which is sufficient to carry out the assay in said at least one reaction well (intended use MPEP § 2114 (II)), the number of storage vessels of said cartridge being chosen such that all reagent solutions, wash solutions and/or or dilution solutions needed to carry out the assay in said at least one reaction well are present in said cartridge (intended use MPEP § 2114 (II)), wherein said cartridge further comprises a waste tank (the bottom of item 220, paragraph [0074]) arranged beneath said at least one reaction well (figure 2).
Burd fails to teach said at least one reaction well comprising at least one opening on the bottom surface with which the reaction well may be selectively brought into fluid communication with said waste tank preferably through actuation means, wherein said at least one opening comprises a closing element which may be moved from a closed position, where a flow of a liquid from the respective reaction well to said waste tank is prevented, to an open position allowing the flow of liquid from the respective reaction well to said waste tank by said actuation means and wherein said actuation means is an actuation peg coupled to said closing element and protruding from the housing of said cartridge, said actuation peg being movable such as to move said closing element from said closed position into said open position and vice versa.
Giblin teaches a metered dispenser device which has a sample wells with holes in the bottom of the sample wells which have a shuttle peg which seats and unseats in the hole to open and close the hole in the bottom of the well along with a actuation peg at the end of the shuttle peg to open and close the hole so that a fluid can be discharged from the wells (Giblin, paragraph [0003] and figures 2A-2B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an opening in the bottom surface of the reaction well along with a closing element and actuation peg which extends out of the housing because it would allow for fluid to be discharged from the well.
Burd and Giblin fail to teach a duct leading to towards said at least one waste tank and an outflow allowing the discharge of a liquid into said at least one waste tank, wherein a diameter of said duct constantly increases from the opening towards said outflow.
Weitz teaches a discharging system which has a duct which extends from a discharging system in which the channel expands relative to the direction of flow so that the fluid does not adhere to the channel walls and forms droplets instead (Weitz, paragraph [0099]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a duct which extends towards the waste tank with the diameter of the duct constantly increases from the opening toward the outflow because it would ensure that fluid does not adhere to the channel walls and forms droplets instead (Weitz, paragraph [0099]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4,090,850, hereinafter Chen in view of Burd.
Regarding claim 12, Chen teaches a cartridge (figure 1) with a housing (item 20) and at least one reaction well (item 22) for a chemical or a biological assay arranged in an outside surface of said housing (intended use MPEP § 2114 (II) and is taught in abstract), said at least one reaction well (item 22) having a flat bottom surface (figure 3), wherein said cartridge further comprises a waste tank (item 26) arranged beneath said at least one reaction well (figure 2), said at least one reaction well comprising at least one opening (item 24) on the bottom surface (figure 2) with which the reaction well may be selectively brought into fluid communication with said waste tank (column 4, lines 19-28), wherein said at least one opening is connected to a duct (figure 3) leading towards or protruding into said at least one waste tank (figure 2) and an outflow allowing the discharge of a liquid into said at least one waste tank (figure 2), wherein the flat bottom surface of said at least one reaction well comprises an area coated with at least one chemical or biological agent (item 10 is coated and is one the bottom surface, column 4, lines 15-19), said coated area being offset from the flat bottom surface (item 10 is offset from the bottom), and wherein the at least one opening is located in said flat bottom surface (figure 3).
Chen fails to teach said cartridge further comprising at least one storage vessel arranged in said housing, wherein said at least one storage vessel comprises a reagent solution, wash solution or dilution solution in a quantity which is sufficient to carry out the assay in said at least one reaction well, the number of storage vessels of said cartridge being chosen such that all reagent solutions, wash solutions and dilution solutions needed to carry out the assay in said at least one reaction well are present in said cartridge.
Burd teaches a modular point-of-care device in which an array of addressable reagent units which contain reagents for running the chemical reaction (Burd, paragraphs [0009]-[0010]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added at least one storage vessel in the housing of Chen because it would allow for the storage vessel to contain reagents for running the chemical reaction (Burd, paragraphs [0009]-[0010]).

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 3/28/2022, with respect to the rejection(s) of claim(s) 1-4 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Burd, Jolley and Weitz and Burd, Giblin and Weitz.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796